         Case 1:20-cv-06264-AKH Document 38
                                         37 Filed 01/13/21
                                                  01/11/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     X
 IN RE PARETEUM CORPORATION                          :
 STOCKHOLDER DERIVATIVE                              :
 LITIGATION                                          :           Case No. 1:20-cv-06264-AKH
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     X


                               JOINT STIPULATION TO STAY

        Plaintiffs Brad Linton, Edward Hayes, and Juanita Silvera (collectively, the

 “Plaintiffs”), Nominal Defendant Pareteum Corporation (“Pareteum”), and Defendants

 Robert H. Turner, Edward O’Donnell, Denis McCarthy, Victor Bozzo, Luis Jimenez-Tunon,

 Robert Lippert, Rob Mumby, Laura Thomas, and Yves Van Sante (the “Individual

 Defendants” and, together with Pareteum, “Defendants”) hereby notify the Court that they

 have jointly stipulated and agreed to stay the above-captioned action pending the outcome of

 the motions to dismiss filed in a factually related securities class action styled In re Pareteum

 Securities Litigation filed in the Southern District of New York, Case No. 1:19-cv-09767-

 AKH-GWG (the “Class Action”), subject to and on the terms set forth herein.

       WHEREAS, on February 5, 2020, February 13, 2020, and February 18, 2020, Plaintiffs

Brad Linton, Edward Hayes, and Juanita Silvera, respectively, filed verified shareholder

derivative complaints in the United States District Court for the District of Delaware (the

“Related Actions”) against the Individual Defendants and Nominal Defendant Pareteum;
         Case 1:20-cv-06264-AKH Document 38
                                         37 Filed 01/13/21
                                                  01/11/21 Page 2 of 5




       WHEREAS, on March 13, 2020, Defendants filed a motion in each of the Related

Actions seeking to transfer them to the United States District Court for the Southern District of

New York (the “Southern District of New York”);

        WHEREAS, on April 3, 2020, the parties filed a Stipulation and [Proposed] Order to

Consolidate the Related Actions and Extend Time to Respond to Defendants’ Motions to

Transfer and Plaintiffs’ Complaints (D.E. 9);

       WHEREAS, on April 13, 2020, the Honorable Leonard P. Stark so ordered the parties’

Stipulation and [Proposed] Order to Consolidate Related Cases and Extend Time to Respond to

Defendants’ Motions to Transfer and Plaintiffs’ Complaints, resulting in the consolidation of the

Actions (the “Consolidated Action”);

        WHEREAS, on July 17, 2020, Plaintiffs in the Class Action filed a First Amended

 Consolidated Complaint (Class Action at ECF No. 168);

       WHEREAS, on July 22, 2020, Judge Stark ordered that the Consolidated Action be

transferred to the Southern District of New York;

        WHEREAS, on August 3, 2020, the defendants in the Class Action filed various motions

 to dismiss the First Amended Consolidated Complaint (See Class Action at ECF No. 175-183)

 (the “Motions to Dismiss”);

       WHEREAS, on August 7, 2020, the Consolidated Action was electronically transferred

to this Court and is now pending under the above caption;

        WHEREAS, on August 27, 2020, an opposition to the Motions to Dismiss was

 filed in the Class Action (Class Action at ECF No. 185);

        WHEREAS, on September 3, 2020, the defendants’ reply briefs in support of their

 respective Motions to Dismiss the Class Action were filed (Class Action at ECF Nos. 187-



                                                 2
            Case 1:20-cv-06264-AKH Document 38
                                            37 Filed 01/13/21
                                                     01/11/21 Page 3 of 5




 188; 191);

         WHEREAS, on October 29, 2020, oral argument was held on the defendants’ Motions

 to Dismiss the Class Action (Class Action at ECF No. 198);

         WHEREAS, the parties agree that developments in the Class Action could have

 important implications for the efficient prosecution of the Action; and

         WHEREAS, the parties agree that the interests of efficient and effective case

 management and conserving judicial and litigant resources would be served by temporarily

 staying this Action until the resolution of the motion to dismiss pending in the Class Action,

 on the terms set forth herein;

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 Plaintiffs and Defendants, through their respective undersigned counsel, that:

       1.        The Action shall be stayed in all respects pending the outcome of the Motions to

Dismiss the Class Action.

       2.        Defendants shall promptly notify Plaintiffs of any related derivative actions or

threatened derivative actions.

       3.        Defendants shall promptly notify Plaintiffs if a court refuses to stay a related

derivative action for a similar or longer duration.

       4.        Defendants shall not object to Plaintiffs’ participation in any mediation or

formal settlement talks between the parties in the Class Action or between the parties in any

related derivative action.

       5.        Plaintiffs may amend their Complaint, but Defendants shall not be required to

respond to the Complaint or any amended complaint that may be filed in this Action during the

pendency of the stay.



                                                  3
            Case 1:20-cv-06264-AKH Document 38
                                            37 Filed 01/13/21
                                                     01/11/21 Page 4 of 5




       6.        Any conferences currently scheduled shall be postponed until after the stay of

proceedings is lifted.

       7.        The parties shall meet and confer and submit a proposed scheduling order within

two weeks of the date that the stay is lifted.

Dated: January 11, 2021
       New York, New York


GLANCY PRONGAY & MURRAY LLP                              MCGUIREWOODS LLP

     By: _ /s/Benjamin I. Sachs-Michaels             By: _/s/ Stephen G. Foresta__
        Matthew M. Houston                               Jeffrey J. Chapman
       Benjamin I. Sachs-Michaels                        Stephen G. Foresta
       712 Fifth Avenue                                  1251 Avenue of the Americas, 20th Floor
       New York, New York 10170                          New York, New York 10020
       Telephone: (212) 935-7400                         Tel: (212) 548-7033
       Email: bsachsmichaels@glancylaw.com               jchapman@mcguirewoods.com
                                                         sforesta@mcguirewoods.com
        Lead Counsel for Plaintiffs
                                                         Attorneys for Nominal Defendant Pareteum
                                                         Corporation


                                                         BAKER & HOSTETLER LLP

                                                     By: _/s/ Genevieve York-Erwin
                                                         Genevieve York-Erwin
                                                         999 Third Avenue-Suite 3900
                                                         Seattle, Washington
                                                         Telephone: (206) 332-1380
                                                         Email: gyorkerwin@bakerlaw.com

                                                        Douglas W. Greene (pro hac vice forthcoming)
                                                        45 Rockefeller Plaza
                                                        New York, NY 10111
                                                        Telephone: (212) 847-7090
                                                        Email: dgreene@bakerlaw.com




                                                 4
       Case 1:20-cv-06264-AKH Document 38
                                       37 Filed 01/13/21
                                                01/11/21 Page 5 of 5




                                           Chardaie Charlemagne
                                           Transamerica Pyramid Center
                                           600 Montgomery Street, Suite 3100
                                           San Francisco, CA 94111-2806
                                           Telephone: 9415) 659-2662
                                           Email: ccharlemagne@bakerlaw.com

                                               Attorneys for the Individual Defendants



                                    ***



SO ORDERED:


___________/s/_______________
Alvin K. Hellerstein
U.S.D.J.
1/13/21




                                    5
